DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/05/2021. The amendments filed on
08/05/2021 have been entered. Accordingly, claims 1-13 remain pending, claims 1-13 have been amended, and claims 1-14 have been added.
Response to Arguments
Drawing objection
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive.
Applicant amended FIG. 3 to include character 322 which the applicant indicates corresponds to the gamma support structure, however, there is no physical structure labeled nor indicated in amended FIG. to which reference character 322 has been added to label/identify.
Therefore the applicant’s amendments to FIG. 3 has brought on a new drawing objection.
It is noted that the applicant did not make any amendment nor provide any response to outstanding drawing objection regarding claim 8 which recites the gamma camera support structure as being supported by the patient support pallet. Nor does applicant respond to the objection of FIG. having reference character “219” which is not mentioned in the specification. 
Rejections under 35 USC 103
Applicant's arguments filed 08/05/2021 have been fully considered but they are not 
Applicant agues in the final two paragraphs of page ten
“Claim 14 includes similar features to those of claim 1 discussed below, and is patentable for at least the same reasons as claim 1 presented below. 
As noted in the filed application (with reference to Fig. 1 reproduced below), in accordance with a representative embodiment, a gamma camera 114 is adapted to along a trajectory (see dashed line with arrows showing direction of movement of the gamma that intersects path 115 between x-ray source 111 and x-ray detector 112). As such, gamma camera 114 can be used to generate a nuclear image that corresponds to the same region of interest ROI as that which is imaged by x-ray source 111 and x-ray detector 112”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “gamma camera 114 can be used to generate a nuclear image that corresponds to the same region of interest ROI as that which is imaged by x-ray source 111 and x-ray detector 112”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in the final paragraph of page twelve-first paragraph of page fourteen
“According to the contentions of the Examiner, the camera head 50 is adapted to move along a linear trajectory based on the horizontal arrows shown above the camera head 50 in Fig. 1 of the document.1 The contention is then that the camera head 50 linear

1Although vertical arrows are shown near the camera head, there is no disclosure of the range of vertical motion. Moreover, because the camera base structure 54 may be horizontally moveable as shown, horizontal translation would be limited by the moveable floor mounted base structure. Specifically, even assuming arguendo the camera head could be lowered, from a review of Fig. 1, the base structures 34, 54 would prevent the camera head 50 from being positioned in the path between the x-ray source and the x-ray

trajectory intersects the path between the x-ray source 36 and the x-ray detector 38 so that the gamma camera of Shao, et al. is positioned in the path between the x-ray source and the x-ray detector. Yet, based on the depicted arrangement, if the camera head 50 were moved to the left as the Examiner contends, it would collide with the x-ray source 36 and would most clearly not be able to move to a position between the x-ray source 36 and the x-ray detector 38 of Shao, et al. So, not only does the document not disclose the claimed trajectory of motion, the apparatus cannot move along such a trajectory so that the gamma 
Applicants respectfully submit that because of the alignment of the components, translation along a linear trajectory (horizontally in Fig. 4, which is not even disclosed in the description of Fig. 4 (see paragraphs [0055]-[0056] of the document) would cause collision of x-ray sub-system 222 and a nuclear sub-system 224. So, not only does the document not disclose the claimed trajectory of motion, the apparatus cannot move along such a trajectory so that the gamma camera is positioned in the path between the x-ray source (allegedly 224) and the x-ray detector (allegedly 222).” (emphasis added).

In response, it is noted applicant bases their argument against not using the disclosure of Shao cited in the rejection. And it is also noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Additionally, applicant alleging a collision regarding the combination of the features of the embodiments of FIG. 1 and the features of the embodiment of FIG. 4 appears to amount to an argument that the features are not physically combinable. Applicant is reminded that “[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review." See MPEP § 2145(III) and In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). The relevant consideration is whether combining the features of the embodiments of FIGS. 1 and 4 would compromise either for its intended purpose. Providing the linear translation of the gamma/nuclear camera in the embodiment of FIG. 1 in a trajectory that intersects the path between the x-ray source and detector, such that the linear trajectory is between the x-ray source and detector, as provided in the embodiment of FIG. 4, would not prevent the system from being used to acquire diagnostic images or otherwise compromise its 
Further, Shao discloses a coordinate system in [0026], [0034] which the components of the imaging system are movable within “The coordinate system 100 is schematically represented in the real space of the imaging system 20 by the X, Y, Z axes…support 52 may be adapted to include telescopic components and other coupling members that…position the camera head 50 along a desired axis definable in the coordinate system and can move it within the space described by the coordinate system 100” (emphasis added). Also in [0057] Shao discloses “Referring to FIG…5A...Position actuators 46…to position the x-ray source 36 and nuclear camera detector 50, as indicated by the arrows”, which clearly depicts vertical movement of telescopic components 52. Therefore, as the express teachings of Shao disclose that the both telescopic components 42 and 52 support members for gamma camera 50 are adapted to move in the directions indicated by the arrows as depicted in the figures, taken together with the X, Y, Z coordinate system 100 shown on FIG. 1, it would be obvious to one of skill in the art to reasonably understand the height of the telescoping member of one sub-imaging system may be adjusted to accommodate the second sub-imaging system in such a way a collision would be avoided. See MPEP 2143.IV(A)-(B).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gamma camera support structure as recited in claim 1, the camera support structure being supported by the patient support pallet as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 219 in FIG. 2.  
The drawings are further objected to because FIG. 3 has been amended to include character 322 which does not correspond to any structure in the drawing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 08/05/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not including reference character 322 to label gamma camera support section which is not depicted in any of the figures of the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US20040076262, hereafter “Shao”).
Regarding claims 1-2 and 14, Shao discloses a medical imaging arrangement comprising:
an x-ray source (36, also see [0026]);
an x-ray detector (38, also see [0026]);
an x-ray c-arm (32, also see [0026]), wherein the x-ray source is attached to a first portion of the x-ray c-arm (see 36 on 32 in FIG. 1) and the x-ray detector is attached to a second portion of the x-ray c-arm (see 38 on 32 in FIG. 1) for measuring x-ray transmission along a path between the x-ray source and the x-ray detector (see path depicted as vertical lines from 36 to 38 in FIG. 1); 
a gamma camera (24, 50, also see [0024], [0031]) adapted to move along a linear trajectory* (see linear trajectory as depicted as horizontal arrow at the base of 52 in FIG. 1); and
a gamma camera support structure (52, also see [0034]);
additionally, regarding claims 2 and 14, modified Shao discloses further comprising an x-ray c-arm support (see carriage support 240 in FIG. 4, [0055]), wherein the x-ray c-arm is mounted to the x-ray c-arm support for at least one of translation** and rotation of the x-ray c-arm ([0055] 240 is displaceable in the longitudinal direction),
and in reference to claim 14, Shao also discloses wherein the x-ray c-arm is mounted to the x-ray c-arm support for rotation ([0029] see the various known modes/including that of rotation of positioning moveable components are contemplated for the actuators and position switches are used to control or limit the movement of the components of the x-ray diagnostic sub-system including x-ray C-arm support 32 and that [0027] the x-ray tube 36 is includes a housing that supports the rotating anode x-ray).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the first medical imaging arrangement with the trajectory which the path which intersects between the x-ray source and the x-ray detector such that the gamma camera can be positioned in the path between the x-ray source and the x-ray detector as disclosed by Shao in order for the subject to be imaged can be irradiated in desired directions and from desired positions to satisfy the principles of the invention for locating and targeting a particular ROI ([0055]).

    PNG
    media_image1.png
    448
    650
    media_image1.png
    Greyscale

*The limitation has been interpreted to be a linear trajectory in any axial direction as indicated by trajectories 216A-C in applicant’s FIG. 2.
**In accordance with the claim construction, this limitation has been interpreted in the alternate to require only one of translation or rotation, not both.
Regarding claims 3 and 15, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the x-ray c-arm support and the gamma camera support structure are held in fixed mechanical relation to one another ([0026], [0039] x-ray system components are positioned within coordinate system 100 so that the nuclear camera system is positioned relative to other components of the diagnostic imaging system including the x-ray components, the identifiable placement of the x-ray and nuclear imaging systems within the known coordinate system so that movement of either imaging system is fixed in relation with one another within the defined geometry of known coordinate system).
Regarding claims 4 and 16, modified Shao substantially discloses all the limitations of the 
Regarding claims 5 and 17, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses further comprising a patient support pallet (30 in FIG. 1) adapted to be translated along a longitudinal axis that passes lengthwise through the patient support pallet (see horizontal arrow in the longitudinal direction of patient support in FIG. 1), wherein the path between the x-ray source and the x-ray detector is arranged transversely with respect to the longitudinal axis (see x-ray irradiation path in the desired directions and from desired positions being transversely emitted from the x-ray source with respect to the longitudinal axis as depicted in FIG. 1).
Regarding claims 6 and 18, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the linear trajectory and the longitudinal axis are mutually parallel (Abstract discloses that the x-ray subsystem is positionable around the subject support 30, [0054] where images are obtained by the gamma camera moves through the gamma camera trajectory parallel  to the length/longitudinal axis of the subject, as the subject is longitudinally extending through the examination regions of the x-ray imaging subsystem).
Regarding claims 7 and 19, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the gamma camera is adapted to be translated with respect to the patient support pallet (see horizontal arrow on nuclear camera base 54 in FIG. 1 is in the translation direction with respect to the patient on support 30).

Regarding claims 12 and 20, modified Shao substantially discloses all the limitations of the claimed invention, specifically Shao discloses wherein the linear trajectory intersects the path between the x-ray source and the x-ray detector at a point that is closer to the x-ray source than to the x-ray detector (see FIG. 1 where the x-ray source and the nuclear gamma camera are both positionable in the elevation direction so that it would be obvious to 1 of skill in the art to elevate the position of the nuclear gamma camera so that the imaging path of the nuclear gamma camera intersects closer to the x-ray source of the x-ray beam being emitted when each respective imaging subsystem is placed in the desired positionable arrangement).
Regarding claim 13, modified Shao substantially discloses all the limitations of the claimed invention, specifically Shao discloses wherein the x-ray c-arm is configured for rotation about an x-ray c-arm axis ([0029] position actuators 46 a in FIGS. 1 controllably move all components of the x-ray subsystem 22 [0027] including the rotating and anode x-ray tube, as directed by the operator [0031] for the detection of the incident radiation) and wherein the x-ray c-arm axis and the longitudinal axis are mutually parallel ([0055] the c-arm on which the x-ray subsystem components are attached is displaceable mutually parallel to longitudinal direction of the patient support pallet).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shao, as applied to claims 1 and 5 above, in view of Keppel et al. (US20080086059, hereafter “Keppel”).
Regarding claim 8, modified Shao substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the gamma camera support structure is supported by the patient support pallet.
However, in the same field of endeavor, Keppel teaches wherein the gamma camera support structure is supported by the patient support pallet ([0061] FIG. 1 shows gamma camera mounted on a biopsy table supporting the patient).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical imaging system arrangement disclosed by Shao with the gamma camera support structure is supported by the patient support pallet as taught by Keppel in order to allow the gamma camera to be rotated out of any obstructing position during acquisition of the x-ray images ([0062] of Keppel).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, as applied to claims 1 and 9 above, in view of De Jong (US20150320375, disclosed in the applicant’s IDS).
Regarding claim 10, modified Shao substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the trajectory includes an arc of rotation.
However, in the same field of endeavor, De Jong teaches wherein the linear trajectory includes an arc of rotation ([0069] the gamma cameras are mounted on the C-arm in a translatable motion [0112] that is in lateral direction in relation to the patient support pallet/table as the [0113], [0114] the support structure allows to rotate the C-arm in an arc of rotation as indicated with arrow A in FIG. 1 over the translation/horizontal axis indicated by arrow 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the imaging system arrangement disclosed by modified Shao with the trajectory including an arc of rotation as taught by De Jong in order to provide a distance adjustment for each camera having its own field of view and the fields of view overlapping having variation partly in a focus volume F that is intersected by the x-ray beam ([0135] & [0140] of De Jong). 
Regarding claim 11, Shao, view of De Jong, substantially discloses all the limitations of the claimed invention, specifically, De Jong discloses further comprising a gamma camera c-arm ([0111], [0112] the intermediate segment of the nuclear gamma camera C-arm is an arcuate segment of uniform radius) attached to the gamma camera ([0118], FIGs. 1-4 depict at least two gamma cameras 30, 31 mounted on the C-arm 2), wherein the arc of rotation is defined by a movement of the gamma camera along the gamma camera c-arm ([0113] gamma camera is moved as vis the C-arm to which the gamma camera is mounted, as the C-arm which slides in a rotational motion in the arc defined by arrow A in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical imaging arrangement disclosed by modified Shao with the gamma camera c-arm attached to the gamma camera, as taught by De Jong in order to allow the C-arm to rotate about an axis so that x-ray emitter is arranged in respect to the gamma cameras being perpendicular to the beam direction of the x-ray beam ([0113], [0125 of De Jong).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMY J SHAFQAT/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793